9 N.Y.3d 934 (2007)
GALLINGER/GMAC REAL ESTATE, Respondent,
v.
FRANCIS W. ROSCOE, II, et al., Appellants.
THE GINLEY FAMILY REAL ESTATE TRUST, by MICHAEL P. GINLEY and Another, as Cotrustees, Respondent,
v.
FRANCIS W. ROSCOE, II, et al., Appellants.
HMC MANAGEMENT CORP., Respondent,
v.
FRANCIS W. ROSCOE, II, et al., Appellants.
Court of Appeals of the State of New York.
Submitted July 16, 2007.
Decided October 11, 2007.
Motion, insofar as it seeks leave to appeal in The Ginley Family Real Estate Trust v Roscoe action, dismissed upon the ground that the order sought to be appealed from does not finally determine that action within the meaning of the Constitution; motion for leave to appeal otherwise denied.